BAZELON, Circuit Judge
(dissenting).
The Union agent requested the neutral employer not to accept deliveries from the primary employer. Nothing transpired which could be construed as a threat or pressure. Upon refusal of the request, the Union picketed the site of the neutral employer as it had done in similar cases of refusal. It is clear that the Union was within its rights in making its request of the neutral employer. And ordinarily picketing of the site shared with a neutral employer is not forbidden. Nevertheless, the Board ruled that, in these circumstances, cessation of work by the employees of the neutral employer gave rise to an inference that picketing was directed against the neutral employer, as pressure for compliance with the Union’s request, rather than against the primary employer. And because the Union took no affirmative action to inform employees of the neutral employer that the picket line was aimed solely at the primary employer,1 the Board held this inference conclusive.
I do not think there is adequate support for the inference of illegality. The Board makes an unsupported inference and then imposes on the Union a duty to negate it by affirmative action. The employees of the neutral employer are free to support the Union out of feelings of solidarity. The law does not forbid the Union to receive such support. The Board’s requirement of affirmative action is calculated to deprive the Union of that support. This, of course, seriously impairs the Act’s basic policy not “to interfere with or impede * * * in any way the right to strike.” 49 Stat. (1935), 29 U.S.C.A. § 163.

. I read the court’s opinion as requiring affirmative action by the Union only where there has been a request by the Union to the neutral employer not to accept deliveries from the primary employer and the neutral employer has refused.